17 N.Y.3d 765 (2011)
952 N.E.2d 1064
929 N.Y.S.2d 71
2011 NY Slip Op 5117
LOUISE DIGIULIO, Individually and as Executrix of ALBERT DIGIULIO, Deceased, Appellant,
v.
GRAN, INC., Doing Business as NEW YORK HEALTH & RACQUET CLUB, et al., Respondents. (And a Third-Party Action.)
No. 178 SSM 18
Court of Appeals of New York.
Decided June 14, 2011.
*766 Decolator, Cohen & DiPrisco, Garden City (David S. Gould of counsel), for appellant.
Morgan Melhuish Abrutyn, New York City (Douglas S. Langholz of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.


*767 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Assuming arguendo that General Business Law § 627-a implicitly created a duty for defendants to use the automated external defibrillator (AED) the section required them to provide at their facility, plaintiff cannot recover because she failed to raise a triable issue of fact demonstrating that defendants' or their employees' failure to access the AED was grossly negligent (see General Business Law § 627-a [3]; Public Health Law § 3000-a). Defendants also did not breach any common-law duty to render aid to the decedent.
Plaintiff's remaining contention lacks merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.